DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Cancel claims 1-7, 11-15 and 17-18 per board decision.

Amend claim 8 to read as follows:
A method comprising the steps of: 
providing a dumpster housing defining an interior chamber in which is disposed a dumpster, the dumpster having a left wall spaced apart from a left sidewall of the dumpster housing and not in contact therewith, and a right wall spaced apart from a right sidewall of the dumpster housing and not in contact therewith; 
lifting with a garbage truck lift the dumpster out of the interior chamber, wherein the step of lifting is performed by an operator of the garbage truck without the operator coming into contact with the dumpster housing;
comprising the step of moving a cover of the dumpster housing from a closed position to an open position; and
wherein the dumpster has a weight; prior to the step of lifting, the weight of the dumpster is holding the cover in the closed position; and the step of lifting allows the cover to move from the closed position to the open position.

Amend claim 16 to read as follows:
A method comprising the steps of: 
providing a dumpster housing defining an interior chamber in which is disposed a dumpster, the dumpster having a left wall spaced apart from a left sidewall of the dumpster 
lifting with a garbage truck lift the dumpster out of the interior chamber, wherein the step of lifting is performed by an operator of the garbage truck without the operator coming into contact with the dumpster housing;
comprising the step of lowering with the lift the dumpster into the interior chamber; wherein the step of lowering causes a cover door of the dumpster housing to move from an open position to a closed position; and 
wherein the step of lowering causes the dumpster to engage and force downwardly a dumpster-engagement member which is operatively connected to the cover door.

Allowable Subject Matter
Claims 8-10, 16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claims 8, 16, 19 and 20 and subsequent dependent claims.  
Regarding claim 8, the prior art of record does not disclose or render obvious the dumpster has a weight which prior to the step of lifting holds the cover in the closed position and the step of lifting allows the cover to move from the closed position to the open position or that the step of lowering causes the dumpster to engage and force downwardly a dumpster-engagement member which is operatively connected to the cover door.
Regarding claim 16, the prior art of record does not disclose or render obvious the step of lowering causes the dumpster to engage and force downwardly a dumpster-engagement member which is operatively connected to the cover door.
Claims 19 and 20 allowed per board decision.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Examiner, Art Unit 3652